338 F.2d 70
WILLIAM A. SMITH CONTRACTING COMPANY, Inc., Appellant,v.Lewis James SPRINGER, Appellee.
No. 21337.
United States Court of Appeals Fifth Circuit.
Nov. 2, 1964, Rehearing Denied Dec. 21, 1964.

Douglas N. Boyd and Jones, Boyd, Westbrook & Lovelace, Waco, Tex., for appellant.
Tom Moore, Jr., Waco, Tex., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and HANNAY, District Judge.
PER CURIAM.


1
This is a suit for personal injuries to the appellee, Springer, a pedestrian, who was struck by a truck operated by an agent of the appellant, William A. Smith Contracting Company, Inc. Jurisdiction is based on diversity of citizenship.  As the appellant's truck was being backed into a parallel parking position, it struck another parked vehicle and propelled it into the appellee who was standing in front of a third parked vehicle, causing substantial and painful injuries.  Thirty special issues were submitted to the jury.


2
The appellant complains chiefly of the instructions by the Court, the submission of the special issues, and the answers of the jury, all of which resulted in a verdict and judgment against it.  We have carefully considered the record, briefs, and all of the contentions of the parties.  We fail to find error.


3
The judgment is affirmed.